                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


PAUL NASEMAN, #285527,

                      Plaintiff,

                                                           Civil No. 1:18-cv-13636
v.                                                         Honorable Thomas L. Ludington

FOOD SERVICES,

                  Defendant.
___________________________________/

            ORDER SUMMARILY DISMISSING PLAINTIFF’S COMPLAINT

        This matter is before the Court on a letter submitted by Michigan prisoner Paul Naseman

(“Naseman”), currently confined at the St. Louis Correctional Facility in St. Louis, Michigan.

ECF No. 1. In his letter, Naseman complains about the food service at the Gus Harrison

Correctional Facility in Adrian, Michigan, the subsequent handling of his grievances, and alleged

acts of retaliation. He also references his state criminal proceedings. He seeks legal advice and

requests appropriate forms for filing a civil rights complaint and a habeas petition in federal

court. Naseman did not submit any filing fees or an application to proceed as an indigent

prisoner with his letter. The Clerk’s Office filed the letter and docketed the matter as a civil

rights action.

                                               I.

        The Federal Rules of Civil Procedure provide that “[a] civil action is commenced by

filing a complaint with the court.” Fed. R. Civ. P. 3. Prior to the filing of a complaint, “an

action has not ‘commenced’ within the meaning of the Federal Rules” and the Court lacks
subject matter jurisdiction to grant relief against any named defendants. Lusick v. City of

Philadelphia, No. 12-cv-5150, 2013 WL 1187064, *2 (E.D. Pa. March 21, 2013).

       Federal Rule of Civil Procedure 8(a) requires that a complaint set forth “a short and plain

statement of the claim showing that the pleader is entitled to relief,” as well as “a demand for the

relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The purpose of this rule is to “give the defendant fair

notice of what the claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007) (citation omitted). While this notice pleading standard does not

require “detailed” factual allegations, it does require more than the bare assertion of legal

principles or conclusions.    Id.   Rule 8 “demands more than an unadorned, the defendant-

unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       A habeas action also begins with the filing of an application for habeas corpus relief – the

equivalent of a complaint in an ordinary civil case. Woodford v. Garceau, 538 U.S. 202, 208

(2003). Habeas petitioners must meet the heightened pleading standards set forth in the Rules

Governing Section 2254 Cases. McFarland v. Scott, 512 U.S. 849, 855 (1994). Those rules

provide, in relevant part, that a habeas petition must: (1) specify all the grounds for relief

available to the petitioner; (2) state the facts supporting each ground; (3) state the relief

requested. Rule 2(c), Rules Governing Section 2254 Cases. Additionally, the petition must

“substantially follow either the form appended to [the habeas] rules or a form prescribed by a

local district court rule.” Rule 2(d), Rules Governing Section 2254 Cases. “A prime purpose of

Rule 2(c)’s demand that habeas petitioners plead with particularity is to assist the district court in

determining whether the State should be ordered to ‘show cause why the writ should not be

granted.’” Mayle v. Felix, 545 U.S. 644, 656 (2005) (citation omitted). The Court has authority




                                                -2-
to dismiss before service any petition in which it plainly appears that the petitioner is not entitled

to relief. Rule 4, Rules Governing Section 2254 Cases.

                                                           II.

       Naseman’s letter does not meet the foregoing standards.                                       His letter is therefore

insufficient to institute a civil rights action and/or a habeas action in federal court. Moreover,

Naseman did not submit any filing fees for this case or submit an appropriate application to

proceed in forma pauperis. See 28 U.S.C. §§ 1914(a); 1915. Naseman’s letter should not be

construed as either a civil rights complaint or a habeas petition. Rather, it should merely be

considered as a request for forms.

                                                           III.

       Accordingly, it is ORDERED that the complaint, ECF No. 1., is DISMISSED without

prejudice.

                                                                              s/Thomas L. Ludington
                                                                              THOMAS L. LUDINGTON
                                                                              United States District Judge
Dated: December 17, 2018


                                                  PROOF OF SERVICE

                         The undersigned certifies that a copy of the foregoing order was served
                         upon each attorney or party of record herein by electronic means or first
                         class U.S. mail on December 17, 2018.

                                                           s/Kelly Winslow
                                                           KELLY WINSLOW, Case Manager




                                                          -3-
